Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed, and respondent Patrick Booth Moran is suspended from the practice of law for 30 days and until he completes the professionalism seminar of the Illinois Professional Responsibility Institute. Suspension effective October 17, 2005. Respondent Patrick Booth Moran shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.